The prosecution in this case was begun before the recorder of the city of Mobile, and charged a violation of an ordinance of the city prohibiting the sale of liquors. In the recorder's court the defendant was fined $100, and from that judgment he appealed to the circuit court. The defendant was tried in the circuit court of Mobile, before a jury, on a complaint filed by the city; was convicted, and the jury assessed a fine against him of $50. The court added an additional punishment of hard labor for a term of 90 days. This was error. Clark v. City of Uniontown, 4 Ala. App. 264, 58 So. 725; Hannibal v. City of Mobile, 80 So. 629;1 Jackson v. City of Mobile, 16 Ala. App. 664,81 So. 184.
We find no error in the record affecting any proceedings of the court up to and including the rendition of the verdict of the jury and the judgment of guilt upon such verdict. For the error above mentioned in the sentence of the defendant, the part of the judgment relating to the sentence is reversed, and the cause is remanded, for further proceedings in conformity to law.
Judgment of conviction is affirmed.
Reversed in part and remanded.
1 16 Ala. App. 625.